Per Curiam.
Complaints are presently pending in the fourteenth circuit of the Circuit Court charging the defendants with assault with intent to commit murder. Bond was fixed at $25,000 in each case, and motions to reduce the bonds were denied.
Bach defendant has appealed under General Statutes § 54-63g, which provides in part: “Any accused person or the state, aggrieved by an order of the circuit court concerning release, may petition the appellate division of the circuit court for review of such order. . . . Any such petition shall have precedence over any other matter before said appellate division . . . and the hearing shall be held on one-day notice to the parties concerned.”
It appears that the alleged assault occurred as a result of a dispute in a pool hall and that the victim is now recovering from gun wounds alleged to have been inflicted by the defendants. It further appears that the defendants do not have criminal records and that each is gainfully employed and has substantial ties in the community.
It is hereby ordered that in each case the bond be, and it is hereby, reduced to $10,000, and the matter is remanded with direction to modify the amount of each bond in accordance with this order.
Kosicki, Dearingtox and Kinmoxth, Js., participated in this decision.